Dunbar, J.
In this case the District Judge dissolved the injunction with ten per cent, per annum interest on the amount of the judgment enjoined, from the 3d June, 1852, until paid, and the plaintiff has appealed.
The defendants have filed no answer to the appeal stating the points on which they think they have sustained wrong, and praying that the judgment be reversed with respect to thorn, and 'confirmed with costs on the rest, hut have contented themselves with a statement of these points in the Brief of their attorney, with a prayer for amendment and an affirmance of the judgment of the District Court, with damages for a frivolous appeal and ten per cent, special damages for Counsel fees.
We cannot make these amendments to the judgment of the District Court, because the appellees have not asked for them by an answer filed in conformity to the provisions of the Code of Practice, Art. 888, 907; 4 An’l, 150 ; 5 An’l, 146. Nor could we amend the judgment in favor of the appellee, and at the same time award him damages for a frivolous appeal. Desblieux v. Darbonneaux, 2 Martin, N. S., 217.
We are satisfied from the evidence that the District Judge did not err in dissolving the injunction, but he should not have given any interest, as the judgment injoined bore ten per cent, interest, and no other interest can be allowed on the dissolution of the injunction, Erwin v. Bank of Kentucky, 5 Annual, p. 5. However, as we believe that substantial justice has been done, and the interest allowed will not exceed or even equal the damages which should havo been given, we are not disposed to make any change in the judgment of the District Judge, which is affirmed with costs in both Courts.